Wade, J.
This case is controlled by the ease of Nichols v. State, ante, 593. The court erred in sustaining the demurrer to the plea in abatement and in striking the plea. If upon another trial the State fails to join issue upon the plea in abatement, or if, having so joined issue, the material averments therein are supported by proof and the issue determined in favor of the defendant, the indictment must be quashed. In the light of this ruling a consideration of the other assignments of error is unnecessary. Judgment reversed.